Judgment of conviction, Supreme Court, Bronx County, rendered May 10, 1974, unanimously modified, in the exercise of discretion and the interest of justice, from imprisonment for six months to time served, and otherwise affirmed. As the result of an unusual set of circumstances, defendant-appellant, awaiting sentence on this charge, served more than twice the period of this sentence awaiting trial on a charge of which he was acquitted. We commend the District Attorney for having interposed no opposition to this disposition. Concur — Stevens, J. P., Markewich, Kupferman, Lupiano and Capozzoli, JJ.